DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on June 21, 2021 has been fully considered. The amendment to instant claims 1 and 14 is acknowledged. Specifically, claim 1 has been amended to include the limitations of the blank being an article having a shape the same as or similar to that of final foamed product but a size smaller than that of the final foamed product, and further the in-mold foaming being conducted under an atmospheric pressure. These limitations were not previously presented. In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 
3.  Claims 1-2, 8-11, 13-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

4.  As currently amended, instant claims 1 and 14 recite the limitation of the blank being an article having a shape the same as or similar to that of final foamed product, but a size smaller than that of the final foamed product. However, instant specification does not provide a support for said limitation. Instant specification does not recite ” the blank being an article having a shape the same as or similar to that of final foamed product, but a size smaller than that of the final foamed product”. Rather, inventive examples 1-5 recite the resin being extruded and granulated, the particles being cross-linked and molded, and such blank was impregnated with supercritical fluid, which impregnated blank was placed into an mold to obtain a finished foam article with a flat and smooth appearance (Example 1 of instant specification). Thus, the blank appears to be in the form of granules/pellets (as also claimed in instant claims 8 and 23) and the finished foam article is having flat smooth surface. The flat articles do not appear to have the same (or similar) shape as granules/particles. Further, though instant specification recites and instant claims 8 and 23 claim that the blank may have a sheet-like shape, and instant specification recites the foamed articles being a floor mat, a shoe material, a sport equipment, a toy or packaging material (p. 6, lines 15-16 of instant specification), 

5. Further, the amended claims 1 and 14 recite the in-mold foaming taking place under an atmospheric pressure. However, instant specification does not provide a support for said limitation. Instant specification is silent with respect to in-mold foaming taking place under an atmospheric pressure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.  Claims 1, 2, 8-11, 13-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

7. Instant claims 1 and 14 recite the limitation of the supercritical blank having a pre-foaming ratio of 1-1.4. However, instant specification does not provide a definition or description of how said pre-foaming ratio is determined. It is not clear if said ratio is based on the ratio of volumes of the supercritical fluid-impregnated blank and the 
Further, instant claims 1 and 14 recite the limitation of the pressuring releasing to a “normal” pressure. It is not clear what is considered a “normal pressure” in the present invention. For the purposes of the prosecution the “normal” pressure is considered as an atmospheric pressure of 0.1 MPa.

8.  As currently amended, instant claims 1 and 14 recite the limitation of the blank being an article having a shape the same as or similar to that of final foamed product, but a size smaller than that of the final foamed product. However, since the term “similar” is a relative term, it is not clear what the extent of shape similarity between the blank and the final foamed article is assumed in the present invention, especially since the term “sheet-like” blank of instant claims 8 and 23 is not defined either, and it is not clear what is assumed by the term “sheet-like”. Since instant specification does not provide a definition of the term “sheet-like”, the term “sheet-like” herein is considered as an article having a relatively thin and flat surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.  Claims 1-2, 8-11, 13-16, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (WO 2017/030835) in view of Farris et al (US 2017/0120484).
It is noted that while the rejection is made over WO 2017/030835 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 10,081,716 is relied upon. All citations to paragraph numbers, etc., below refer to US 10,081,716.

10.  Chang et al discloses a method for making a thermoplastic elastomer foam material comprising:
1) forming a thermoplastic elastomer/semi-crystalline polymer composition into an article suitable for foaming, specifically a sheet or pellets (as to instant claims 8 and 23) using a press mold or an extruder (col. 12, lines 1-18);
2) impregnating the unfoamed article such as sheet or pellets with a high pressure supercritical fluid comprising either one of supercritical carbon dioxide and supercritical nitrogen in a high pressure vessel (col. 11, lines 50-60; col. 10, lines 45-52, as to instant claim 9); the impregnation taking place under a pressure of 8-50 MPa (col. 14, lines 1-5, as to instant claims 1, 14), temperature of 40-230ºC (col. 14, lines 16-26, as to instant claim 10);
3) releasing the pressure (decompressing) in the foam molding to atmospheric pressure to form foam pellets under a temperature of 40-250ºC (col. 14, lines 28-35, as to instant claims 11).


12.  Specifically, the unfoamed article includes pellets having a dimension of less than 10 mm, such as 0.1 mm to 10 mm (col. 12, lines 10-21). The foamed articles are also having pellet or bead shape that is spherical or ellipsoidal (col. 12, lines 22-26). The foam pellets are having size of 0.5 mm to 1.5 cm; the ellipsoidal pellets are having size of 2 mm to 20 mm in length (col. 15, lines 48-52).
Given the unfoamed pellets are having dimension of 10 mm and the foamed pellets are having size of 20 mm in length, therefore, the foamed article (pellets) appear to have the same or similar shape as the unfoamed article (pellets) and the linear dimension ratio before and after the foaming of 1:2 (10:20), as to instant claims 1 and 14.

13.  The amount of supercritical gas introduced is elected to provide a degree of foaming in the final article, and is from 2%wt to 10%wt (col. 13, lines 49-60). The foam has a density of 160-300 kg/m3 (col. 14, lines 46-63).
It is noted that the amount of supercritical gas introduced into the polymer in instant invention is preferably 0.8-10%wt (p. 5, lines 21-23 of instant specification) and the density of the foam of present invention is preferably less than 0.3 g/cc (p. 6, lines 5-7 of instant specification).

14.  As to instant claims 2, 14, 15, the thermoplastic elastomer comprises thermoplastic polyurethane elastomers, thermoplastic polyester elastomer and a semi-crystalline 

15.  Though Chang et al does not explicitly recite the pre-foaming ratio after gas impregnation and a ratio of a linear dimension before and after in-mold foaming, since the foamed sheet/article of Chang et al is produced by substantially the same process including impregnation of the same polymers with the same supercritical gas under the substantially the same pressure and temperature, using the same amount of introduced supercritical gas as claimed and disclosed in instant invention and the foamed article having the same density as that claimed in instant invention, and specifically the unfoamed pellets having a dimension of less than 10 mm, such as 0.1 mm to 10 mm (col. 12, lines 10-21) and the foamed pellets are having size of 2 mm to 20 mm in length (col. 15, lines 48-52), therefore, the foamed article/pellets of Chang et al will  intrinsically and necessarily comprise, or would be reasonably expected to comprise the same properties, or the properties having ranges overlapping with or close to those as claimed in instant invention as well, including pre-foaming ratio and before/after mold foaming ratio as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
Chang et al does not explicitly recite the pre-foaming ratio and ratio of a linear dimension before and after in-mold foaming, and further the thermoplastic elastomer being a polyolefin and being cross-linked, i.e. subjected to a cross-linking step,
Farris et al discloses a method for foaming an injection molded article comprising:
a) injection molding, compression molding or extruding ([0019], [0023], Abstract)  a molten thermoplastic polymer or thermoplastic elastomer to form a precursor having a shape of the final article ([Abstract, [0016], as to instant claims 1, 14) (corresponding to the thermoplastic elastomer blank of instant claims);
b) cross-linking the thermoplastic elastomer using electron beam radiation ([0018], [0035], as to instant claim 22);
c) infusing the heated thermoplastic elastomer with a gas, such as nitrogen or carbon dioxide, at a first pressure that is sufficient to cause the gas to permeate into the softened thermoplastic elastomer, followed by reducing the pressure to atmospheric to at least partially foam the precursor (Abstract, [0011]), wherein the amount of gas required depends on the surface area of the precursor, the type of polymer, the pressure and the temperature ([0016]);
d) subjecting the partially foamed article to a second foaming step in a mold for further shaping the foamed article ([0012]), wherein during foaming  a partial mold maybe used to limit expansion in at least one direction ([0011]),
wherein the foamed article is having an increased volume with respect to the precursor; the precursor is at least 20%, or 40%, or 80% of the volume of the foamed article ([0041]).
Farris et al), therefore, the formed article is having the volume 5 times more than the precursor. Since the increase of volume during the foaming takes place mainly in two dimensions (with expansion in the third dimension being limited by the mold), and assuming that such increase in said two dimensions takes place about equally, therefore, the ratio between the linear dimension between the foamed article and the precursor will be about 2.24:1.
Given the precursor is 40% of the volume of the foamed article, therefore, the formed article is having the volume 2.5 times more than the precursor. Since the increase of volume during the foaming takes place in two dimensions, and assuming that such increase in said two dimensions takes place about equally, therefore, the ratio between the linear dimension between the at least partially foamed article and the precursor will be about 1.58:1.
Given the precursor is 80% of the volume of the foamed article, therefore, the formed article is having the volume 1.25 times more than the precursor. Since the increase of volume during the foaming takes place in two dimensions, and assuming that such increase in said two dimensions takes place about equally, therefore, the ratio between the linear dimension between the at least partially foamed article and the precursor will be about 1.12:1.

17.  Thus, the foaming in the process of Farris et al appears to lead to 1.25-5 times increase of volume of the precursor, which may take place in two steps: at least partially foaming in the step c), followed by additional foaming in the mold in the step d). Farris et al, it would have been obvious to a one of ordinary skill in the art to conduct the foaming in the process of Farris et al so that the volume of the precursor is initially increased in the first step such that the precursor is having volume of 80% of the foamed article, leaving the linear dimension ratio of the foamed article and the precursor of about 1.12, followed by additional foaming in the mold, so that the precursor volume becomes 20% of the volume of the final foamed article, leaving said linear dimension ratio of 2.24, as well, given such is desired depending on the specific end-use of the product (as to instant claims 1, 14).
It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation, the specific amount of used gas, temperature and pressure of the foaming, and the specific linear dimension ratios between the foamed article and the precursor in each of the steps c) and d), thereby producing the final foamed product having a desired level of foaming, foam density, depending on the specific end-use of the foamed product, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 

18.  As to instant claims 15, 16, Farris et al discloses the thermoplastic elastomer being ethylene-vinyl acetate copolymer, thermoplastic polyurethane elastomers, thermoplastic polyester elastomers ([0023]). Though Farris et al does not explicitly recite the use of the combination of said polymers, such as a combination of ethylene-vinyl acetate with polyurethane elastomer, i.e. rubber, it would have been obvious to a one of ordinary skill in the art to use the cited polymers in combination as well, since it would have been obvious to use the material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

19.  Since both Chang et al and Farris et al are related to methods for producing foamed articles by impregnating the polymer precursor, having substantially the same shape as the final foamed product, with a high pressure gas, such as carbon dioxide or nitrogen, followed by releasing the pressure to atmospheric pressure, and thereby belong to the same field of endeavor, wherein Farris et al discloses the precursors being expanded in two steps to increase 1.25-5 times in volume, therefore, based on the combined teachings of Chang et al and Farris et al, it would have been obvious to a one of ordinary skill in the art conduct, or obvious to try to conduct the foaming process of Chang et al in two steps such as to ensure the linear dimension ratio of the Farris et al, as well, given such is desired depending on the specific end use of the product, thereby arriving at the present invention. It would have been further obvious to choose the combination resin, such as combination of ethylene-vinyl acetate copolymer with polyurethane elastomer/rubber as the resins used for being impregnated with the supercritical gas, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

20. Since the foamed article of Chang et al in view of Farris et al  is produced by substantially the same process as that claimed in instant invention, using the same components such as resins as claimed in instant invention, therefore, the foamed article of Chang et al in view of Farris et al  will intrinsically and necessarily comprise, or would be reasonably expected to comprise the same properties, including a ratio between a linear dimension of the blank before and after in-mold foaming and the pre-foaming ratio, as claimed in instant invention, or having ranges overlapping with or close to those as claimed in instant invention as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
Chang et al in view of Farris et al,  it would have been obvious to a one of ordinary skill in the art to choose the specific polymers, specific conditions and steps for producing the foamed article as taught by Chang et al in view of Farris et al, and further control the expansion level in each of the steps of expanding in the process of Chang et al in view of Farris et al , thereby arriving at the present invention. Further, since the specific properties of the foamed article, such as specific ratio between the linear dimension of the article before and after preliminary and in-mold foaming and rebound degree depend on the specific amount of impregnated supercritical carbon dioxide, on the specific pressure, temperature and duration of impregnation, and on the specific size and shape of the precursor article, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific amount of impregnated supercritical carbon dioxide,  pressure, temperature and duration of impregnation and pressure releasing (as to instant claims 1, 10, 11) and of in-mold foaming, so to achieve the desired levels of porosity and expansion of the foamed article, and thereby the desired ratio between the length before and after the foaming and desired rebound degree, thereby arriving at the present invention, as well. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 
22.  Claims 14-21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (WO 2017/030835) in view of Farris et al (US 2017/0120484) and Kanae et al (US 2009/0209670).
It is noted that while the rejection is made over WO 2017/030835 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 10,081,716 is relied upon. All citations to paragraph numbers, etc., below refer to US 10,081,716.

23. The discussion with respect to Chang et al (WO 2017/030835) in view of Farris et al (US 2017/0120484) set forth in paragraphs 9-21 above, is incorporated here by reference.

24. Though Chang et al  in view of Farris et al do not explicitly recite the thermoplastic resin being doped with a cross-linking agent such as peroxide, a filler and/or auxiliary agent,
Kanae et al discloses a method for foaming a polyolefin resin composition comprising:
1) preparing a polyolefin composition comprising:
   a)  a thermoplastic elastomer composition produced by dynamically heat treating of:
     a rubber, an alpha-olefin resin and a crosslinking agent ([0020]-[0024], as to instant 
      claim 16); wherein the  
      rubber comprises ethylene-alpha olefin rubber ([0034], [0092], [0094]), specifically 
      ethylene-alpha olefin-vinyl acetate copolymer ([0099], as to instant claim 16) and the 
      alpha-olefin resin is a homo- or copolymer of ethylene ([0109], [0110]);

   c) a nucleant agent;
   d) an aliphatic compound ([0025]-[0027]);
2) melt-kneading the polyolefin resin composition in an extruder to form a resin molded sheet ([0159], [0161]);
3) placing the resin sheet (unfoamed sheet) into a high pressure vessel and injecting the supercritical carbon dioxide thereinto, so that the carbon dioxide may be impregnated into the foregoing unfoamed sheet, the pressure during impregnation is preferably 8-50 MPa ([0163]), temperature during impregnation is 31-350ºC ([0164], as to instant claim 10);
4) when the carbon dioxide is sufficiently impregnated, pressure is released to an atmospheric pressure to generate cells which cells will continue to grow, to generate the foam, the foaming temperature is 40-250ºC ([0165]);
5) fixing the shape of the foam by further extrusion molding, injection molding  or press molding ([0161], [0162], [0164]).
Since the thermoplastic elastomer component a) is produced by dynamically heat treating the ethylene-alpha olefin copolymer and ethylene homo- or copolymers in the presence of a cross-linking agent, therefore, the component a) will intrinsically and necessarily be, or would be reasonably expected to be, at least partially, cross-linked. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

25.  As to instant claims 17, 21, the crosslinking agent is used in amount of 0.01-20 parts by mass on the basis of 100 parts by mass of the rubber and the alpha olefin resin ([0126] of Kanae et al).
26.  As to instant claim 20, the thermoplastic elastomer composition a) comprises a softener, specifically a paraffin oil or stearic acid ([0134] of Kanae et al).
27.  As to instant claim 19, the nucleant comprises talc, mica or zinc oxide ([0148] of Kanae et al).
28.  As to instant claim 18, the crosslinking agent comprises dicumyl peroxide or 1,3-bis (t-butylperoxyisopropyl)benzene ([0122]-[0123] of Kanae et al).

29.  Since Kanae et al and  Chang et al in view of Farris et al are related to methods for producing foamed articles  by impregnating the cross-linked polymer precursor with a high pressure gas, such as carbon dioxide or nitrogen, followed by releasing the pressure to atmospheric pressure, and thereby belong to the same field of endeavor, wherein Kanae et al discloses using peroxide as a cross-linking agent, further stearic acid softener to improve flexibility and processability ([0133]) and talc as a nucleant to control the cell size ([0148]), therefore, based on the combined teachings of Kanae et al and  Chang et al in view of Farris et al, it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include at least partially,  Chang et al in view of Farris et al, so to further control flexibility, processability and cell size of the produced foam, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 
The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill 

30.  Further, based on the teachings of Chang et al in view of Farris et al and Kanae et al,  it would have been obvious to a one of ordinary skill in the art to choose the specific polymers, specific conditions and steps for producing the foamed article as taught by Chang et al in view of Farris et al and Kanae et al, and further control the expansion level in each of the steps of the process of Chang et al in view of Farris et al and Kanae et al, thereby arriving at the present invention. Further, since the specific properties of the foamed article, such as specific ratio between the linear dimension of the article before and after preliminary and in-mold foaming and rebound degree depend on the specific amount of impregnated supercritical carbon dioxide, on the specific pressure, temperature and duration of impregnation and in-mold foaming, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific amount of impregnated supercritical carbon dioxide,  pressure, temperature and duration of impregnation and in-mold foaming, so to achieve the desired levels of porosity and expansion of the foamed article, and thereby the desired ratio between the length before and after the foaming and desired rebound degree, thereby arriving at the present invention, as well. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). . 

31.  Claims 14, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (WO 2017/030835) in view of Farris et al (US 2017/0120484) and Baldwin et al (US 2017/0282430).
It is noted that while the rejection is made over WO 2017/030835 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 10,081,716 is relied upon. All citations to paragraph numbers, etc., below refer to US 10,081,716.

32. The discussion with respect to Chang et al (WO 2017/030835) in view of Farris et al (US 2017/0120484) set forth in paragraphs 9-21 above, is incorporated here by reference.

33. Though Chang et al in view of Farris et al do not explicitly recite the electron beam radiation used for cross-linking of the polymers being 20-50 kGy,
Baldwin et al discloses a method for manufacturing a polyolefin foam sheet comprising extruding a polyolefin sheet, irradiating the extruded sheet to obtain a cross-linked sheet, foaming the cross-linked sheet by impregnation process using nitrogen in autoclave ([0044]) to obtain the foamed layer (Abstract), wherein the cross-linking is conducted using ionizing radiation of 20-200 kGy ([0033]). Irradiation with an electron beam provides an advantage in that the 

34. Since all of Baldwin et al and Chang et al in view of Farris et al are related to processes for forming a polyolefin foam by molding the resin to produce an article such as sheet, cross-linking said article by ionizing electron beam radiation and foaming by impregnation with nitrogen gas in a autoclave, and thereby belong to the same field of endeavor, wherein Baldwin et al specified  the electron beam having 20-200 KGy radiation for effectively cross-linking of polyolefin sheets of different thicknesses, therefore, based on the combined teachings of Baldwin et al  and Chang et al in view of Farris et al, it would have been obvious to a one of ordinary skill in the art to conduct the cross-linking step in the process of  Chang et al in view of Farris et al using ionizing radiation of 20-200 kGy, the specific radiation depending on the specific thickness of the polyolefin article, as well, since such radiation is effectively used for cross-linking polyolefin sheets used for further foaming, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

35.  Claims 14, 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (WO 2017/030835) in view of Farris et al (US 2017/0120484) and Mori et al (US 2008/0229622).
It is noted that while the rejection is made over WO 2017/030835 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 10,081,716 is relied upon. All citations to paragraph numbers, etc., below refer to US 10,081,716.
36. The discussion with respect to Chang et al (WO 2017/030835) in view of Farris et al (US 2017/0120484) set forth in paragraphs 9-21 above, is incorporated here by reference.
Chang et al  in view of Farris et al recite the thermoplastic resins, such as ethylene-vinyl acetate being cross-linked (Abstract, [0011] of Farris et al), Chang et al  in view of Farris et al do not explicitly recite the resin being doped with a peroxide in amount of 0.25-0.4 pbw per 100 pbw of the polymer, and the foamable material further comprising calcium carbonate and stearic acid.
38. However,  Mori et al discloses a foam used for making a shoe sole (Abstract), the foam comprising a thermoplastic polyolefin resin, including a low density polyethylene or EPDM ([0079], as to instant claim 16), wherein the polyolefin material used for making the foam comprises a cross-linking agent in amount of 0.3-0.8 pbw, preferably 0.4-0.7 pbw with respect to 100pbw of the resin composition ([0104]). With the cross-linking agent used in the above ratios, a cross-linked foam having an appropriate cross-linked structure can be obtained ([0105]).
39.  As to instant claims 17-20, the foam composition comprises calcium carbonate or talc as a filler ([0109]); a stearate ester as a processing material ([0113] of Mori et al).
40.  Since Mori et al and Chang et al  in view of Farris et al are related to foams based on polyolefins, specifically polyethylene, comprising a cross-linking agent, used for making shoe material, and thereby belong to the same field of endeavor, wherein Mori et al  teaches the peroxide cross-linking agent being used in amounts such as 0.3 pbw and 0.4 pbw per 100 pbw or the resins to provide appropriate cross-linking structure, further discloses the use of low density polyethylene and a stearate as a processing aid, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Mori et al  and Chang et al  in view of Farris et al, and to use, or obvious Chang et al  in view of Farris et al in amount such as 0.3pbw or 0.4 pbw per 100 pbw of the resins so to ensure the appropriate cross-linked structure of the foam necessary for the shoe sole  material, and further include, or obvious to try to include a low density polyethylene and a stearate in the process of Chang et al  in view of Farris et al, as taught by Mori et al   as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

41.  Claims 1-2, 8-11, 13-16, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (US 2014/0287321) in view of Branch et al (US 2005/0203198)  and Farris et al (US 2017/0120484).

42.  Kumar et al discloses a method to produce a flat polymer foam (Abstract) comprising:
1) preparing a solid-state polymer in the form of a film or a sheet ([0084], as to instant claims 8, 23);

3) placing the gas-saturated solid-state polymer at  atmospheric pressure for 5-75 minutes ([0152]), specifically 35 minutes ([0096]) to partly desorb the gas; the extent of desorption can be controlled by the time during which it occurs ([0086]);
4) placing the partly desorbed gas-saturated solid-state polymer in the sheet form in a heated press;
5) heating the partly desorbed gas-saturated solid-state polymer in the sheet form to allow the gas to nucleate into cells and grow to produce a foam by press foaming ([0007], [0087], [0088], [0085]), the foaming time is 3-10 min ([0153]);
Wherein the used polymer is thermoplastic urethane, cross-linked polyethylene or polyolefin ([0081], as to instant claims 2, 14, 15).
Since the initial solid state polymer is in the form of a sheet and the final foam is specified as being flat and is expanded, therefore, the flat polymer foam will intrinsically and necessarily have a shape at least similar to that of the solid state polymer sheet, and would intrinsically and necessarily have a size larger than that of the initial solid state polymer sheet (as to instant claims 1 and 14). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
Further, since in step 3) of the process of Kumar et al the pressure is released to atmospheric pressure, and in steps 4) and 5) the gas-saturated solid-state polymer in the sheet form in a heated press for foaming, therefore, it would have been obvious to a one of ordinary skill in the art that the foaming steps are conducted under an atmospheric pressure as well.

43. Kumar et al further teaches that the desorption time affects the development of blisters; increased foaming time increases the resultant cell size and relative density; the foaming temperature significantly affects the structure of the foam ([0078]).

44. Thus, Kumar et al teaches a multi-step process for producing a foamed solid-state article in a form of a sheet including the steps of impregnating the sheet-formed article with a supercritical carbon dioxide, followed by releasing the pressure to an atmospheric pressure to at least partially desorb the gas for an extended period of time such as 35 minutes to produce gas-impregnated article and foaming the gas-impregnated article under a press to form a flat foamed article. Since after the impregnation step under a pressure of as high as 20 MPa the gas-impregnated sheet article is placed into an atmosphere of  normal/atmospheric pressure for as long as 35 minutes for gas  Kumar et al, and thereby the pre-foaming ratio appears to be, or would be reasonably expected to be 1, or close to 1, as claimed in instant invention as well. Further, since the foaming is taking place under a press, therefore, the upon foaming the sheet article will intrinsically and necessarily, at least partially, expand in one or two directions, or would be reasonably expected to expand in one or two directions, i.e. linear direction as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I).  Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

45. Though Kumar et al does not explicitly recite the step of forming a sheet or film before impregnating it with a supercritical carbon dioxide, since i) Kumar et al explicitly recites the use of articles shaped as a film or sheet ([0084]) and ii) the films and sheets are produced by extrusion in an extruder, therefore, it would have been obvious to a one of ordinary skill in the art to produce the sheet or film in an extruder as a “blank” first to be further used in the method of Kumar et al as well.
Kumar et al does not explicitly recite the step of gas impregnation taking place for 0.5-8 hours and the pressure being released during the step of gas desorption,
Branch et al discloses a process for making a thermoformed foamed article comprising the steps of:
1) exposing a polymer sheet under pressures of 17.2 MPa to a supercritical carbon dioxide for 3-100 hours for saturation ([0041]-[0042], [0044], as to instant claims 10);
2) following the saturation of the sheet, the sheet is returned/decompressed to normal pressure while gas dissipates/desorbs from the impregnated polymer ([0045], [0082]), yielding a sheet of gas-impregnated unfoamed plasticized polymer ([0045], [0046]);
3) foaming and thermoforming the sheet upon heating at about 105ºC or 100ºC ([0046], [0080], [0055], as to instant claim 11).
Thus, in the process of Branch et al both the initial unfoamed article and the foamed article are in the form of sheets, i.e. are having the same or similar shapes as well.

47. Thus, Branch et al discloses a process substantially the same as that of Kumar et al, wherein Branch et al teaches that during desorption of the gas in step 2) the pressure in the sheet is released and the sheet is decompressed; therefore, based on the teachings of Branch et al, during the step of the gas desorption in the process of  Kumar et al pressure would be released for the duration of gas desorption, i.e. for 35 minutes, as well.  Branch et al further teaches that step of supercritical carbon dioxide impregnation taking place for 3-100 hours, depending on the size of the sheet, and further foaming/thermoforming step taking place at temperatures of 100-105ºC. 

 Kumar et al and Branch et al  are related to process for making foamed sheet articles by impregnating those with supercritical carbon dioxide, followed by depressurizing those to normal pressure and thermoforming/foaming said sheet articles, and thereby belong to the same field of endeavor, therefore, based on the combined teachings of Branch et al  and Kumar et al, it would have been obvious to a one of ordinary skill in the art to conduct, or obvious to try to conduct the step of supercritical carbon dioxide impregnation in the process of Kumar et al for 3-100 hours, depending on the size of the sheet to ensure sufficient saturation, and further conduct, or obvious to try to conduct the foaming/thermoforming step in the process of Kumar et al at temperatures of 100-105ºC, as taught by Branch et al  as well, since such conditions are taught in the art as being used for making in-mold foamed articles. The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

49.  Though Kumar et al in view of Branch et al recite the use of cross-linked polyethylene as the polymer ([0081] of Kumar et al), Kumar et al in view of  Branch et al do not explicitly recite the steps of extruding and cross-linking of said polyethylene, and do not explicitly recite the pre-foaming ratio and ratio of a linear dimension before and after in-mold foaming.

50.  However, Farris et al discloses a method for foaming an injection molded article comprising:
a) injection molding, compression molding or extruding ([0019], [0023], Abstract)  a molten thermoplastic polymer or thermoplastic elastomer to form a precursor having a shape of the final article ([Abstract, [0016], as to instant claims 1, 14) (corresponding to the thermoplastic elastomer blank of instant claims);
b) cross-linking the thermoplastic elastomer using electron beam radiation ([0018], [0035], as to instant claim 22);

d) subjecting the partially foamed article to a second foaming step in a mold for further shaping the foamed article ([0012]), wherein during foaming  a partial mold maybe used to limit expansion in at least one direction ([0011]),
wherein the foamed article is having an increased volume with respect to the precursor; the precursor is at least 20%, or 40%, or 80% of the volume of the foamed article ([0041]).
Given the precursor is 20% of the volume of the foamed article and the partial mold is limiting the expansion in one direction ([0011] of Farris et al), therefore, the formed article is having the volume 5 times more than the precursor. Since the increase of volume during the foaming takes place mainly in two dimensions (with expansion in the third dimension being limited by the mold), and assuming that such increase in said two dimensions takes place about equally, therefore, the ratio between the linear dimension between the foamed article and the precursor will be about 2.24:1.
Given the precursor is 40% of the volume of the foamed article, therefore, the formed article is having the volume 2.5 times more than the precursor. Since the increase of volume during the foaming takes place in two dimensions, and assuming that such increase in said two dimensions takes place about equally, therefore, the ratio between 
Given the precursor is 80% of the volume of the foamed article, therefore, the formed article is having the volume 1.25 times more than the precursor. Since the increase of volume during the foaming takes place in two dimensions, and assuming that such increase in said two dimensions takes place about equally, therefore, the ratio between the linear dimension between the at least partially foamed article and the precursor will be about 1.12:1.

51.  Thus, the foaming in the process of Farris et al appears to lead to 1.25-5 times increase of volume of the precursor, which may take place in two steps: at least partially foaming in the step c), followed by additional foaming in the mold in the step d). Therefore, based on the teachings Farris et al, it would have been obvious to a one of ordinary skill in the art to conduct the foaming in the process of Farris et al so that the volume of the precursor is initially increased in the first step such that the precursor is having volume of 80% of the foamed article, leaving the linear dimension ratio of the foamed article and the precursor of about 1.12, followed by additional foaming in the mold, so that the precursor volume becomes 20% of the volume of the final foamed article, leaving said linear dimension ratio of 2.24, as well, given such is desired depending on the specific end-use of the product (as to instant claims 1, 14).
It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation, the specific amount of used gas, temperature and pressure of the foaming, and the specific linear dimension In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

52.  As to instant claims 15, 16, Farris et al discloses the thermoplastic elastomer being ethylene-vinyl acetate copolymer, thermoplastic polyurethane elastomers, thermoplastic polyester elastomers ([0023]). Though Farris et al does not explicitly recite the use of the combination of said polymers, such as a combination of ethylene-vinyl acetate with polyurethane elastomer, i.e. rubber, it would have been obvious to a one of ordinary skill in the art to use the cited polymers in combination as well, since it would have been obvious to use the material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie 

53.  Since Farris et al and Kumar et al in view of Branch et al are related to methods for producing foamed articles by impregnating the polymer precursor, having substantially the same shape as the final foamed product, with a high pressure gas, such as carbon dioxide or nitrogen, followed by releasing the pressure to atmospheric pressure, and thereby belong to the same field of endeavor, wherein Farris et al discloses the precursors being expanded in two steps to increase 1.25-5 times in volume, therefore, based on the combined teachings of Farris et al and Kumar et al in view of Branch et al, it would have been obvious to a one of ordinary skill in the art conduct, or obvious to try to conduct the foaming process of Kumar et al in view of Branch et al in two steps such as to ensure the linear dimension ratio of the partially foamed article and the precursor in the first step being about 1.12:1, followed by further expanding to increase the volume such that said linear dimension ratio becomes about 2.24:1, as taught by Farris et al, as well, given such is desired depending on the specific end use of the product, thereby arriving at the present invention. It would have been further obvious to choose the combination resin, such as combination of ethylene-vinyl acetate copolymer with polyurethane elastomer/rubber as the resins used for being impregnated with the supercritical gas, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

54.  It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation, the specific Kumar et al in view of  Branch et al and Farris et al, so to  produce the final foamed product having a desired level of foaming, foam density, depending on the specific end-use of the foamed product, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

55. Since the foamed article of Kumar et al in view of  Branch et al and Farris et al is produced by substantially the same process as that claimed in instant invention, using the same components such as resins as claimed in instant invention, therefore, the foamed article of Kumar et al in view of  Branch et al and Farris et al will intrinsically and necessarily comprise, or would be reasonably expected to comprise the same properties, including a rebound degree (as to instant claims 13) as claimed in instant invention, or having ranges overlapping with or close to those as claimed in instant invention as well. Where the claimed and prior art products are identical or substantially In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

56.  Further, based on the teachings of Kumar et al in view of  Branch et al and Farris et al,  it would have been obvious to a one of ordinary skill in the art to choose the specific polymers, specific conditions and steps for producing the foamed article (i.e. temperature, pressure and duration of each step), as taught by Kumar et al in view of  Branch et al and Farris et al, and further control the expansion level in the process of Kumar et al in view of  Branch et al and Farris et al, thereby arriving at the present invention. Further, since the specific properties of the foamed article, such as pre-foaming ratio and specific ratio between the linear dimension of the article before and after in-mold foaming and rebound degree, depend on the specific amount of impregnated supercritical carbon dioxide, on the specific pressure, temperature and duration of impregnation, duration of depressurization, and size/shape of the initial article,  it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific amount of impregnated supercritical carbon dioxide,  pressure, temperature and duration of impregnation, duration of depressurization  and conditions for in-mold foaming (as to instant claims 1,  10, 11), so to achieve the desired levels of porosity and expansion of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

57.  Claims 1, 10-11, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (US 2014/0287321) in view of Branch et al (US 2005/0203198)  and Farris et al (US 2017/0120484), in further view of Chang et al (WO 2017/030835).
It is noted that while the rejection is made over WO 2017/030835 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 10,081,716 is relied upon. All citations to paragraph numbers, etc., below refer to US 10,081,716.

58. The discussion with respect to Kumar et al (US 2014/0287321) in view of Branch et al (US 2005/0203198)  and Farris et al (US 2017/0120484), set forth in paragraphs 41-56 above, is incorporated here by reference.

Kumar et al in view of Branch et al  and Farris et al do not explicitly recite the impregnation step taking place at pressure of 10-50 MPa and temperature 40-150ºC, and the foaming step taking place at temperature 70-150ºC for 5-30 minutes, 
Chang et al discloses a method for making a thermoplastic elastomer foam material comprising:
1) forming a thermoplastic elastomer/semi-crystalline polymer composition into an article suitable for foaming, specifically a sheet or pellets using a press mold or an extruder (col. 12, lines 1-18);
2) impregnating the unfoamed article with a high pressure supercritical fluid comprising either one of supercritical carbon dioxide and supercritical nitrogen in a high pressure vessel (col. 11, lines 50-60; col. 10, lines 45-52); the impregnation taking place under a pressure of 8-50 MPa (col. 14, lines 1-5), temperature of 40-230ºC (col. 14, lines 16-26);
3) releasing the pressure  to atmospheric pressure to allow the supercritical fluid-impregnated the article (col. 11, lines 50-60; col. 12, lines  35-55);
4) molding the foam during foaming at a temperature of 40-250ºC to form an article (col. 3, lines 20-25, col. 14, lines 27-35); the specific molding conditions are 100-180ºC over a period of time of 60 to 1500 seconds (col. 15, lines 32-40).

60.  Since Chang et al  and Kumar et al in view of Branch et al  and Farris et al are related to methods for producing foamed articles by impregnating the polymer precursor with a supercritical carbon dioxide, followed by releasing the pressure to atmospheric pressure and in-mold foaming, and thereby belong to the same field of endeavor, wherein Chang et al  discloses the impregnation step taking place under a pressure of Chang et al  and Kumar et al in view of Branch et al  and Farris et al, it would have been obvious to a one of ordinary skill in the art to conduct, or obvious to try to conduct the gas impregnation step and the in-mold foaming step in the process of Kumar et al in view of Branch et al  and Farris et al according to the conditions as cited by Chang et al  since such conditions are taught in the art as being used in such processes for producing foamed articles.
The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may 

61.  Since the foamed article of Kumar et al in view of  Branch et al, Farris et al and Chang et al  is produced by substantially the same process as that claimed in instant invention, using the same components such as resins as claimed in instant invention, therefore, the foamed article of Kumar et al in view of  Branch et al, Farris et al and Chang et al  will intrinsically and necessarily comprise, or would be reasonably expected to comprise the same properties, including a rebound degree (as to instant claims 13) as claimed in instant invention, or having ranges overlapping with or close to those as claimed in instant invention as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

62.  Claims 14-21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (US 2014/0287321) in view of Branch et al (US 2005/0203198)  and Farris et al (US 2017/0120484), in further view of Kanae et al (US 2009/0209670).

63. The discussion with respect to Kumar et al (US 2014/0287321) in view of Branch et al (US 2005/0203198)  and Farris et al (US 2017/0120484), set forth in paragraphs 41-56 above, is incorporated here by reference.

64.  Though Kumar et al in view of Branch et al  and Farris et al do not explicitly recite the polyethylene/polyolefin resin being doped with a cross-linking agent such as peroxide, a filler and/or auxiliary agent,
Kanae et al discloses a method for foaming a polyolefin resin composition comprising:
1) preparing a polyolefin composition comprising:
   a)  a thermoplastic elastomer composition produced by dynamically heat treating of:
     a rubber, an alpha-olefin resin and a crosslinking agent ([0020]-[0024], as to instant 
      claim 16); wherein the  
      rubber comprises ethylene-alpha olefin rubber ([0034], [0092], [0094]), specifically 
      ethylene-alpha olefin-vinyl acetate copolymer ([0099], as to instant claim 16) and the 
      alpha-olefin resin is a homo- or copolymer of ethylene ([0109], [0110]);
   b) a polyolefin resin;
   c) a nucleant agent;
   d) an aliphatic compound ([0025]-[0027]);

3) placing the resin sheet (unfoamed sheet) into a high pressure vessel and injecting the supercritical carbon dioxide thereinto, so that the carbon dioxide may be impregnated into the foregoing unfoamed sheet, the pressure during impregnation is preferably 8-50 MPa ([0163]), temperature during impregnation is 31-350ºC ([0164]);
4) when the carbon dioxide is sufficiently impregnated, pressure is released to an atmospheric pressure to generate cells which cells will continue to grow ([0165]);
5) fixing the shape of the foam by further extrusion molding, injection molding  or press molding ([0161], [0162], [0164]).
Since the thermoplastic elastomer component a) is produced by dynamically heat treating the ethylene-alpha olefin copolymer and ethylene homo- or copolymers in the presence of a cross-linking agent, therefore, the component a) will intrinsically and necessarily be, or would be reasonably expected to be, at least partially, cross-linked. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
As to instant claims 17, 21, the crosslinking agent is used in amount of 0.01-20 parts by mass on the basis of 100 parts by mass of the rubber and the alpha olefin resin ([0126]).
As to instant claim 20, the thermoplastic elastomer composition a) comprises a softener, specifically a paraffin oil or stearic acid ([0134]).
As to instant claim 19, the nucleant comprises talc, mica or zinc oxide ([0148]).
As to instant claim 18, the crosslinking agent comprises dicumyl peroxide or 1,3-bis (t-butylperoxyisopropyle)benzene.

65.  Since  Kanae et al and  Kumar et al in view of Branch et al  and Farris et al are related to methods for producing foamed articles  by impregnating the cross-linked polymer precursor with a high pressure gas, such as carbon dioxide, followed by releasing the pressure to atmospheric pressure, and thereby belong to the same field of endeavor, wherein Kanae et al discloses using peroxide as a cross-linking agent, further stearic acid softener to improve flexibility and processability ([0133]) and talc as a nucleant to control the cell size ([0148]), therefore, based on the combined teachings of Kanae et al and  Kumar et al in view of Branch et al  and Farris et al, it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include at least partially, peroxide as a cross-linking agent, a nucleant and a softener into the polymer composition used in the process of Kumar et al in view of Branch et al  and Farris et al, so to further control flexibility, processability and cell size of the produced foam, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141
66. Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (US 2014/0287321) in view of Branch et al (US 2005/0203198)  and Farris et al (US 2017/0120484), in further view of Baldwin et al (US 2017/0282430).

67. The discussion with respect to Kumar et al (US 2014/0287321) in view of Branch et al (US 2005/0203198)  and Farris et al (US 2017/0120484), set forth in paragraphs 41-56 above, is incorporated here by reference.

68.  Though Kumar et al in view of Branch et al and Farris et al do not explicitly recite
the electron beam radiation used for cross-linking of the polymers being 20-50 kGy,
Baldwin et al discloses a method for manufacturing a polyolefin foam sheet comprising extruding a polyolefin sheet, irradiating the extruded sheet to obtain a cross-linked sheet, foaming the cross-linked sheet by impregnation process using nitrogen in autoclave ([0044]) to obtain the foamed layer (Abstract), wherein the cross-linking is conducted using ionizing radiation of 20-200 kGy ([0033]). Irradiation with an electron beam provides an advantage in that the sheets having various thicknesses can be effectively cross-linked by controlling the acceleration voltage of the electrons ([0036]).

69. Since  Baldwin et al and Kumar et al in view of Branch et al and Farris et al are related to processes for forming a polyolefin foam by molding the resin to produce an article such as sheet, cross-linking said article by ionizing electron beam radiation and Baldwin et al specified  the electron beam having 20-200 KGy radiation for effectively cross-linking of polyolefin sheets of different thicknesses, therefore, based on the combined teachings of Baldwin et al  and Kumar et al in view of Branch et al and Farris et al, it would have been obvious to a one of ordinary skill in the art to conduct the cross-linking step in the process of  Kumar et al in view of Branch et al and Farris et al using ionizing radiation of 20-200 kGy, the specific radiation depending on the specific thickness of the polyolefin article, as well, since such radiation is effectively used for cross-linking polyolefin sheets used for further foaming, thereby arriving at the present invention.

70.  Claims 14, 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over 
Kumar et al (US 2014/0287321) in view of Branch et al (US 2005/0203198)  and Farris et al (US 2017/0120484), in further view of Mori et al (US 2008/0229622).

71. The discussion with respect to Kumar et al (US 2014/0287321) in view of Branch et al (US 2005/0203198)  and Farris et al (US 2017/0120484), set forth in paragraphs 41-56 above, is incorporated here by reference.
72. Though Kumar et al in view of Branch et al and Farris et al recite the thermoplastic resins, such as ethylene-vinyl acetate being cross-linked (Abstract, [0011] of Farris et al), Kumar et al in view of Branch et al and Farris et al do not explicitly recite the resin being doped with a peroxide in amount of 0.25-0.4 pbw per 100 pbw of 
73. However,  Mori et al discloses a foam used for making a shoe sole (Abstract), the foam comprising a thermoplastic polyolefin resin, including a low density polyethylene or EPDM ([0079], as to instant claim 16), wherein the polyolefin material used for making the foam comprises a cross-linking agent in amount of 0.3-0.8 pbw, preferably 0.4-0.7 pbw with respect to 100pbw of the resin composition ([0104]). With the cross-linking agent used in the above ratios, a cross-linked foam having an appropriate cross-linked structure can be obtained ([0105]).
74.  As to instant claims 17-20, the foam composition comprises calcium carbonate or talc as a filler ([0109]); a stearate ester as a processing material ([0113] of Mori et al).
75.  Since Mori et al and Kumar et al in view of Branch et al and Farris et al are related to foams based on polyolefins, specifically polyethylene, comprising a cross-linking agent, used for making shoe material, and thereby belong to the same field of endeavor, wherein Mori et al  teaches the peroxide cross-linking agent being used in amounts such as 0.3 pbw and 0.4 pbw per 100 pbw or the resins to provide appropriate cross-linking structure, further discloses the use of low density polyethylene and a stearate as a processing aid, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Mori et al  and Kumar et al in view of Branch et al and Farris et al, and to use, or obvious to try to use the peroxide cross-linking agent in the process of Kumar et al in view of Branch et al and Farris et al in amount such as 0.3 pbw or 0.4 pbw per 100 pbw of the resins so to ensure the  Kumar et al in view of Branch et al and Farris et al, as taught by Mori et al   as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).
Response to Arguments
76.  Applicant's arguments filed on June 21, 2021 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections necessitated by Applicant’s amendment are set forth above. 
77. It is further noted that instant claims 1 and 14 recite the limitation of “blank being an article having a shape the same or similar to that of the final foamed product”, with the “ratio between a linear dimension of the blank before the in-mold foaming and a dimension of the product after in-mold foaming is 1:1.8 to 1:1:2.5”. Instant claims 8 and 23 recite the blank being a having a “sheet-like” shape. Since instant specification does not provide a definition of the term “sheet-like”, the term “sheet-like” is considered as an article having a relatively thin and flat surface.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRINA KRYLOVA/Primary Examiner, Art Unit 1764